DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Applicant wrote “is adapted to control the second DC power received by said battery” when it would appear as though Applicant may have meant to write –further it is adapted to control the second DC power received by said battery--.  
Claims 3-5, 14-16, & 19 is objected to because of the following informalities:  Applicant wrote “wherein said architecture” when it would appear as though Applicant may have meant to write --wherein said control architecture --.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 18 & 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said rectifying stage" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  In claim one Applicant introduced a first and second rectifying stage, it is impossible for Examiner to ascertain which rectifying stage Applicant intends to claim.  For purposes of examination Applicant will be interpreting “said rectifying stage” as either the first or the second rectifying stage. Claims 3-7, 18 & 19 are rejected based on their dependency from claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae (US 2018/0241223).
Bae discloses:
In regard to claim 1: (Currently Amended) 
A [[P]]power transfer system  (Figs. 1-11 & Par. [0001]) for exchanging electric power between an electric power system (Figs. 3b-4B Item 1000) and a battery  of an electric vehicle omprising (Figs. 3b-4B Item 2000 & Pars. [0044-0045]): - a transmitter-side power sub-system  comprising a first rectifying stage  (Figs. 3b-4B Item 1100 & Par. [0069]) electrically coupleable with said electric power system (Figs. 3b-4B Item 1000), a DC-bus stage electrically coupled with said first rectifying stage (Figs. 3b-4B Item 1100 & Par. [0069] i.e. wires between 1110, 1120, and 1200) and adapted to provide a first DC power (Figs. 3b-4B Item 1100 & Par. [0069]) and an inverter stage  (Figs. 3b-4B Item 1200) electrically coupled with said DC-bus stage and adapted to receive said first DC power and provide a first AC power (Figs. 3b-4B Item 1200 & Par. [0070]);  a transmitter-side coil sub-system  (Figs. 3b-4B Item 1400 & Par. [0073]) electrically coupled with said inverter stage (Figs. 3b-4B Item 1200) and adapted to receive said first AC power (Figs. 3b-4B Items 1400, 1200 & Par. [0070] i.e. power from 1200), said transmitter-side coil sub-system comprising a transmitter coil adapted to receive a first AC current (Figs. 3b-4B Items 1400, 1200 & Par. [0070] i.e. power from 1200);  one or more transmitter-side controllers  (Figs. 3b-4B Item 1500) adapted to control operation of said transmitter-side power sub-system  and transmitter-side coil sub- system (Figs. 3b-4B Items 1000, 1400, & 1500 & Par. [0074]); 
a receiver-side coil sub-system (Figs. 3b-4B Item 2000) comprising a receiver coil (Figs. 3b-4B Item 2100 & Par. [0081]) inductively coupleable with said transmitter coil (Figs. 3b-4B Item 1400), said receiver-side coil sub-system being adapted to exchange an AC power with said transmitter-side coil sub-system (Figs. 3b-4B Items 1400 & 2100 i.e. transfer signals shown); Preliminary Amendment Atty. Docket No. ABBZG-115 Page 3 of 13 a receiver-side power sub-system  (Figs. 3b-4B Item 2000) comprising a second rectifying stage  (Figs. 3b-4B Item 2300) electrically coupled with said receiver-side coil sub-system  (Figs. 3b-4B Items 2100 & 2300) and adapted to exchange a second AC power with said receiver-side coil sub-system (Figs. 3b-4B Items 2100 & 2300), said second rectifying stage (Figs. 3b-4B Item 2300) being electrically coupleable with said battery  (Figs. 3b-4B Item 2510 & Par. [0087]) and adapted to provide a second DC power to said battery (Figs. 3b-4B Items 2300, 2400 & 2510); - one or more receiver-side controllers  (Figs. 3b-4B Item 2600) adapted to control operation of said receiver-side coil sub-system  and receiver-side power sub-system (Figs. 3b-4B Items 2600, 2100, 2000 & Par. [0088]), said transmitter-side and receiver-side controllers being capable to mutually communicate through a wireless communication channel (Figs. 3b-4B Items 1500, 2600 & Par. [0088]); wherein said transmitter-side and receiver-side controllers implement a control architecture  (Figs. 3b-4B Items 1500, 1600, 2600 & Pars. [0074] i.e. signals and communications) adapted to control the second DC power  received by said battery  (Figs. 3b-4B Items 2300, 2400, 2510 & Pars . [0074], [0183-0184] & [0150]) and adapted to provide fast responsive control functionalities of the first DC power provided by said DC-bus stage by controlling operation of at least one of said rectifying stage  and said DC-bus stage (Figs. 3b-4B Items 1000, 1100, 2000, 1500, 2600  & Pars . [0074], [0183-0184] & [0150]).  

In regard to claim 2: (Currently Amended)
 	The [[P]]power transfer system, according to claim 1, characterized in that wherein said control architecture (Figs. 3b-4B Items 1500, 1600, 2600):  is adapted to control the first DC power (Figs. 3b-4B Item 1100 & Par. [0069] & [0077]) provided by said DC-bus stage (Figs. 3b-4B Item 1100 & Par. [0069] i.e. wires between 1110, 1120, and 1200), said control architecture (Figs. 3b-4B Items 1500, 1600, 2600) being configured to receive and process a first signal indicative of desired values for said first DC power (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0074] i.e. requested amount of power communication signal and responsive control)  and a first detection signal indicative of measured Preliminary Amendment Atty. Docket No. ABBZG-115 Page 4 of 13values of said first DC power (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]) and provide a first control signal  to control operation of at least one of said rectifying stage and said DC-bus stage (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]);  
is adapted to control the second DC power received by said battery (Figs. 3b-4B Items 2300, 2400 & 2510 & Par. [0074]), said control architecture (Figs. 3b-4B Items 1500, 1600, 2600) being configured to receive and process a second signal indicative of desired values for said second DC power (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0074] i.e. requested amount of power communication signal) and a second detection signal indicative of measured values of said second DC power and provide said first signal (Figs. 3b-4B Items 1500, 1600, 2600 & Pars. [0074], [0077] & [0085]).  

In regard to claim 3: (Currently Amended) 
The [[P]]power transfer system, according to claim 2, wherein said architecture  comprises a control arrangement  (Figs. 3b-4B Items 1500, 1600, 2600) to control the first DC power (Figs. 3b-4B Item 1100 & Par. [0069] & [0077]) provided by said DC-bus stage (Figs. 3b-4B Item 1100 & Par. [0069] i.e. wires between 1110, 1120, and 1200), which is implemented at level of said one or more transmitter- side controllers (Figs. 3b-4B Items 1500, 1600, 2600 & Pars. [0074], [0077] & [0085]).  

In regard to claim 4: (Currently Amended) 
The [[P]]power transfer system, according to claim 3, characterized in that wherein said architecture  comprises a control arrangement (Figs. 3b-4B Items 1500, 1600, 2600) to control the second DC power received by said battery (Figs. 3b-4B Items 2300, 2400 & 2510 & Par. [0074]), which is implemented at level of said transmitter-side controllers (Figs. 3b-4B Items 1500 & Par. [0074]) , said one or more transmitter-side controllers (Figs. 3b-4B Items 1500 & Par. [0074]) being adapted to receive said second signal and said second detection signal from said one or more receiver-side controllers  through said wireless communication channel (Figs. 3b-4B Items 1500 & Par. [0074-0075]).  

In regard to claim 5: (Currently Amended) 
The [[P]]power transfer system, according to claim 3, characterized in that wherein said architecture comprises a control arrangement (Figs. 3b-4B Items 1500, 1600, 2600) to control the second DC power received by said battery (Figs. 3b-4B Items 2300, 2400 & 2510 & Par. [0074]), which is implemented at level of said one or more receiver-side controllers (Figs. 3b-4B Items 2600 & Par. [0074]), said one or more transmitter-side controllers (Figs. 3b-4B Items 1500 & Par. [0074]) being adapted to receive said first signal from said one or more receiver-side controllers  through said wireless communication channel (Figs. 3b-4B Items 1500, & 2600 & Par. [0074-0075]).  

In regard to claim 10: (Currently Amended)
 The [[P]]power transfer system, according to claim 1, wherein said receiver-side coil sub-system (Figs. 3b-4B Item 2000), said receiver-side power sub-system (Figs. 3b-4B Item 2100 & Par. [0081]), said receiver-side controllers (Figs. 3b-4B Item 2600) and said battery  (Figs. 3b-4B Item 2510 & Par. [0087]) are arranged on board said electric vehicle (Figs. 3b-4B Item 2510 & Par. [0087] and  Par.[0044] i.e. electric vehicle industry).  

In regard to claim 11: (Currently Amended) 
A [[M]]method for controlling a power transfer system  (Figs. 1-11 & Par. [0001]) for exchanging electric power between an electric power system (Figs. 3b-4B Item 1000) and a battery  of an electric vehicle (Figs. 3b-4B Item 2000 & Pars. [0044-0045]), said power transfer system comprising: - a transmitter-side power sub-system comprising a first rectifying stage (Figs. 3b-4B Item 1100 & Par. [0069]) electrically coupleable with said electric power system (Figs. 3b-4B Item 1000), a DC-bus stage  electrically coupled with said first rectifying stage (Figs. 3b-4B Item 1100 & Par. [0069] i.e. wires between 1110, 1120, and 1200) and adapted to provide a first DC power (Figs. 3b-4B Item 1100 & Par. [0069]) and an inverter stage  (Figs. 3b-4B Item 1200) electrically Preliminary Amendment Atty. Docket No. ABBZG-115 Page 7 of 13coupled with said DC-bus stage and adapted to receive said first DC power and provide a first AC power (Figs. 3b-4B Item 1200 & Par. [0070]);  a transmitter-side coil sub-system (Figs. 3b-4B Item 1400 & Par. [0073]) electrically coupled with said inverter stage (Figs. 3b-4B Item 1200) and adapted to receive said first AC power (Figs. 3b-4B Items 1400, 1200 & Par. [0070] i.e. power from 1200), said transmitter-side coil sub-system comprising a transmitter coil  adapted to receive a first AC current (Figs. 3b-4B Items 1400, 1200 & Par. [0070] i.e. power from 1200);  
a receiver-side coil sub-system (Figs. 3b-4B Item 2000) comprising a receiver coil  (Figs. 3b-4B Item 2100 & Par. [0081]) inductively coupleable with said transmitter coil (Figs. 3b-4B Item 1400), said receiver-side coil sub-system being adapted to exchange an AC power with said transmitter-side coil sub-system (Figs. 3b-4B Items 1400 & 2100 i.e. transfer signals shown);  a receiver-side power sub-system (Figs. 3b-4B Item 2000) comprising a second rectifying stage (Figs. 3b-4B Item 2300) electrically coupled with said receiver-side coil sub-system  (Figs. 3b-4B Items 2100 & 2300) and adapted to exchange a second AC power with said receiver-side coil sub-system (Figs. 3b-4B Items 2100 & 2300), said second rectifying stage (Figs. 3b-4B Item 2300) being electrically coupleable with said battery (Figs. 3b-4B Item 2510 & Par. [0087]) and adapted to provide a second DC power to said battery (Figs. 3b-4B Items 2300, 2400 & 2510); said method comprising controlling the second DC power received by said battery (Figs. 3b-4B Items 2300, 2400, 2510 & Pars . [0074], [0183-0184] & [0150]) and providing fast responsive control functionalities of the first DC power provided by said DC-bus stage by controlling operation of at least one of said rectifying stage  and said DC-bus stage (Figs. 3b-4B Items 1000, 1100, 2000, 1500, 2600  & Pars . [0074], [0183-0184] & [0150]).  

In regard to claim 12: (Currently Amended) 
The [[M]]_method, according to claim 11, which further comprises:
controlling the first DC power (Figs. 3b-4B Item 1100 & Par. [0069] & [0077]) received by said DC-bus stage  (Figs. 3b-4B Item 1100 & Par. [0069] i.e. wires between 1110, 1120, and 1200) by receiving and processing a first signal indicative of desired values for said first DC power (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0074] i.e. requested amount of power communication signal and responsive control) and a first detection signal indicative of measured values of said first DC power (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]) and by providing a first control signal to control operation of at least one of said rectifying stage and said DC-bus stage (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]); controlling the second DC power received by said battery  (Figs. 3b-4B Items 2300, 2400 & 2510 & Par. [0074]) by receiving and processing a second signal indicative of desired values for said second DC power (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0074] i.e. requested amount of power communication signal) and a second detection signal indicative of measured values of said second DC power and providing said first signal (Figs. 3b-4B Items 1500, 1600, 2600 & Pars. [0074], [0077] & [0085]).  

In regard to claim 14: (New) 
The power transfer system, according to claim 1, wherein said architecture comprises a control arrangement (Figs. 3b-4B Items 1500, 1600, 2600) to control the first DC power (Figs. 3b-4B Item 1100 & Par. [0069] & [0077]) provided by said DC-bus stage (Figs. 3b-4B Item 1100 & Par. [0069] i.e. wires between 1110, 1120, and 1200), which is implemented at level of said one or more transmitter-side controllers (Figs. 3b-4B Items 1500, 1600, 2600 & Pars. [0074], [0077] & [0085]).  

In regard to claim 15:  (New)
The power transfer system, according to claim 14, wherein said architecture comprises a control arrangement (Figs. 3b-4B Items 1500, 1600, 2600) to control the second DC power received by said battery (Figs. 3b-4B Items 2300, 2400 & 2510 & Par. [0074]), which is implemented at level of said transmitter-side controllers (Figs. 3b-4B Items 1500 & Par. [0074]), said one or more transmitter-side controllers (Figs. 3b-4B Items 1500 & Par. [0074]) being adapted to receive said second signal and said second detection signal from said one or more receiver-side controllers through said wireless communication channel (Figs. 3b-4B Items 1500 & Par. [0074-0075]).  

In regard to claim 16:  (New)
 The power transfer system, according to claim 14, wherein said architecture comprises a control arrangement (Figs. 3b-4B Items 1500, 1600, 2600) to control the second DC power received by said battery 0, 2400 & 2510 & Par. [0074]), which is implemented at level of said one or more receiver-side controllers (Figs. 3b-4B Items 2600 & Par. [0074]), said one or more transmitter-side controllers (Figs. 3b-4B Items 1500 & Par. [0074]) being adapted to receive said first signal from said one or more receiver-side controllers through said wireless communication channel (Figs. 3b-4B Items 1500, & 2600 & Par. [0074-0075]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0241223).

In regard to claim 6:  (Currently Amended) 
Bae discloses the [[P]]power transfer system, according to claim 4, wherein said control architecture (Figs. 3b-4B Items 1500, 1600, 2600) is adapted to control a first AC current provided by said inverter stage (Figs. 3b-4B Item 1200 & Par. [0070]), said control architecture being configured to receive and process a signal indicative of desired values for said first AC current (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0074]) and a detection signal indicative of measured values of said first AC current (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]) and calculate a second control signal, said control architecture being configured to process said first and second control signals  to provide a third control signal  to control operation of at least one of said rectifying stage  and said first DC- bus stage (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]).  
However, Bae is vague in its disclosure of the specific number of signals being received, processed and sent.  
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing of the invention to have allowed for the first, second, and third signal to be used within the disclosed control architecture of Bae, since Applicant has not disclosed that the specific number assigned to a signal solves any stated problem or is for any particular purpose beyond the disclosure of Bae.  

In regard to claim 7:  (Currently Amended) 
The [[P]]power transfer system, according to claim 6, characterized in that wherein said architecture (Figs. 3b-4B Items 1500, 1600, 2600) comprises a control arrangement to control the first AC current (Figs. 3b-4B Item 1200 & Par. [0070]) as-provided by said inverter stage (Figs. 3b-4B Item 1200), which is implemented at level of said one or more transmitter-side controllers (Figs. 3b-4B Items 1500 & Pars. [0070] & [0074]).  


Claim(s) 8is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0241223) in view of Herzog (US 2014/0042967).

In regard to claim 8: (Currently Amended)
Bae discloses the [[P]]power transfer system, according to claim 1, wherein said transmitter-side power sub-system (Figs. 3b-4B Item 1000) and one or more transmitter-side controllers (Figs. 3b-4B Item 1500).  
 However, Bae is vague in its disclosure of the controllers being arranged in a wall-box device for an electric vehicle charging facility.  
Herzog teaches that power transfer systems with their controllers can be arranged in a wall-box device for  vehicle charging (Fig. 1 Items 101, 4 and Par. [0050]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the wireless transmitter side coil subsystem and controller as disclosed by Bae with the System and apparatus arrangement of Herzog to install the device as a so-called wall-box as doing so would have yielded the predictable results of improved use in a private home (Par. [0050]).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0241223) in view of Keeling et al. (US 2014/0340027).



In regard to claim 9: (Currently Amended)
 	Bae discloses the  [[P]]power transfer system, according to claim 1, wherein said transmitter-side coil sub-system (Figs. 3b-4B Item 1400 & Par. [0073]) and one or more transmitter-side controllers (Figs. 3b-4B Item 1500).  
However, Bae is vague in its disclosure of the controllers being arranged or embedded in a ground pad device for an electric vehicle charging facility.  
Keeling teaches a base charging unit (transfer system) which may also include a controller which is embedded in a ground pad device for an electric vehicle charging facility (Fig. 1 Items 102a or 102b & Par. [0095]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the wireless transmitter side coil subsystem and controller as disclosed by Bae with the System and apparatus arrangement related to electric vehicle wired and wireless charging and the use of a ground pad as taught by Keeling as doing so would have yielded the predictable results of  an ease in charging occurring from parking over the pad.  


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0241223).

In regard to claim 13: (Currently Amended) 
Bae discloses the [[M]]method, according to claim 11, which further comprises controlling a first AC current provided by said inverter stage (Figs. 3b-4B Item 1200 & Par. [0070]) by receiving and processing a signal indicative of desired values for said first AC current and a detection signal indicative of measured values of said first AC current (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0074]), calculating a second control signal  and processing said first and second control signals to provide a third control signal  to control operation of at least one of said rectifying stage  and said DC-bus stage (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]).  
However, Bae is vague in its disclosure of the specific number of signals being received, processed and sent.  
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing of the invention to have allowed for the first, second, and third signal to be used within the disclosed control architecture of Bae, since Applicant has not disclosed that the specific number assigned to a signal solves any stated problem or is for any particular purpose beyond the disclosure of Bae.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0241223).

In regard to claim 17: (New) 
Bae discloses the power transfer system, according to claim 1, wherein said control architecture (Figs. 3b-4B Items 1500, 1600, 2600) is adapted to control a first AC current provided by said inverter stage (Figs. 3b-4B Item 1200 & Par. [0070]), said control architecture (Figs. 3b-4B Items 1500, 1600, 2600) being configured to receive and process a signal -indicative of desired values for said first AC current (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0074]) and a detection signal indicative of measured values of said first AC current and calculate a second control signal (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]), said Preliminary AmendmentAtty. Docket No. ABBZG-115Page 10 of 13control architecture being configured to process said first and second control signals to provide a third control signal to control operation of at least one of said rectifying stage and said first DC-bus stage (Figs. 3b-4B Items 1500, 1600, 2600 & Pars. [0074], [0077] & [0085]).  
However, Bae is vague in its disclosure of the specific number of signals being received, processed and sent.  
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing of the invention to have allowed for the first, second, and third signal to be used within the disclosed control architecture of Bae, since Applicant has not disclosed that the specific number assigned to a signal solves any stated problem or is for any particular purpose beyond the disclosure of Bae.  

Claim(s) 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0241223).

In regard to claim 18:  (New) 
Bae discloses the power transfer system, according to claim 5, wherein said control architecture (Figs. 3b-4B Items 1500, 1600, 2600) is adapted to control a first AC current provided by said inverter stage (Figs. 3b-4B Item 1200 & Par. [0070]), said control architecture (Figs. 3b-4B Items 1500, 1600, 2600) being configured to receive and process a signal -indicative of desired values for said first AC current (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0074]) and a detection signal indicative of measured values of said first AC current and calculate a second control signal (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]), said control architecture being configured to process said first and second control signals to provide a third control signal to control operation of at least one of said rectifying stage and said first DC-bus stage (Figs. 3b-4B Items 1500, 1600, 2600 & Pars. [0074], [0077] & [0085]).  
However, Bae is vague in its disclosure of the specific number of signals being received, processed and sent.  
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing of the invention to have allowed for the first, second, and third signal to be used within the disclosed control architecture of Bae, since Applicant has not disclosed that the specific number assigned to a signal solves any stated problem or is for any particular purpose beyond the disclosure of Bae.  

In regard to claim 19: (New)
 The power transfer system, according to claim 18, wherein said architecture (Figs. 3b-4B Items 1500, 1600, 2600) comprises a control arrangement to control the first AC current (Figs. 3b-4B Item 1200 & Par. [0070]) provided by said inverter stage (Figs. 3b-4B Item 1200), which is implemented at level of said one or more transmitter-side controllers (Figs. 3b-4B Items 1500 & Pars. [0070] & [0074]).  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0241223).

In regard to claim 20: (New) 
The method, according to claim 12, which further comprises controlling a first AC current provided by said inverter stage (Figs. 3b-4B Item 1200 & Par. [0070]) by receiving and processing a signal indicative of desired values for said first AC current (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0074]) and a detection signal indicative of measured values of said first AC current, calculating a second control Preliminary Amendment Atty. Docket No. ABBZG-115 Page 11 of 13signal (Figs. 3b-4B Items 1500, 1600, 2600 & Par. [0077]) and processing said first and second control signals to provide a third control signal to control operation of at least one of said rectifying stage and said DC-bus stage (Figs. 3b-4B Items 1500, 1600, 2600 & Pars. [0074], [0077] & [0085]).
However, Bae is vague in its disclosure of the specific number of signals being received, processed and sent.  
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing of the invention to have allowed for the first, second, and third signal to be used within the disclosed control architecture of Bae, since Applicant has not disclosed that the specific number assigned to a signal solves any stated problem or is for any particular purpose beyond the disclosure of Bae.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
9/15/2022